Case 2:20-cv-11493-SFC-DRG ECF No. 11-2 filed 08/13/20   PageID.492   Page 1 of 15




                       Exhibit 1
Case 2:20-cv-11493-SFC-DRG ECF No. 11-2 filed 08/13/20   PageID.493   Page 2 of 15




          REPORT OF INDEPENDENT INVESTIGATIVE
         COUNSEL REGARDING THE MICHIGAN STATE
        UNIVERSITY FOOTBALL PROGRAM’S RESPONSE
        TO INCIDENTS OF ALLEGED SEXUAL VIOLENCE




                               James R. Wooley
                                Louis P. Gabel


                                  June 2017
Case 2:20-cv-11493-SFC-DRG ECF No. 11-2 filed 08/13/20                                PageID.494         Page 3 of 15




                                                     INTRODUCTION

          Michigan State University (MSU) initially retained Jones Day to perform an independent

 investigation of the football program’s institutional response to allegations of sexual assault in

 connection with a single incident that occurred in January 2017 involving three football players.

 In April 2017, during the pendency of our investigation, a fourth football player was involved in

 a separate incident of alleged sexual assault. MSU expanded our mandate to include the football

 program’s response regarding this second incident. 1 Specifically, we examined whether the

 football program, and individuals associated with the program, complied with MSU’s “Policy on

 Relationship Violence & Sexual Misconduct” (RVSM policy) in connection with these incidents.

          In both instances, we found that senior leaders within the football program and the

 Department of Intercollegiate Athletics (Athletic Department) complied with the RVSM policy

 by promptly and accurately reporting the information they learned about the underlying incidents

 to departments within the University that are tasked with investigating and responding to such

 incidents. We also found no evidence that senior leaders within the football program or Athletic

 Department attempted to impede, cover up, or obstruct the Office of Institutional Equity’s (OIE’s)

 investigation into the underlying incidents.

          With respect to the January 2017 incident, the senior leaders of the football program and

 Athletic Department reported the information they knew about the incident to OIE—the office

 within MSU responsible for the University’s compliance with federal and state laws regarding



          1
           In light of the ongoing criminal investigations and Title IX investigations, and to respect the privacy of
 those involved, details regarding the underlying incidents and the subsequent responses by University employees
 have not been included except where necessary for this public report.




                                                                 -1 -
Case 2:20-cv-11493-SFC-DRG ECF No. 11-2 filed 08/13/20                  PageID.495       Page 4 of 15




 sexual misconduct. Upon reporting to OIE, the reporters on the football staff and within the

 Athletic Department understood that OIE would contact the MSU Police Department (MSU PD)

 regarding the January 2017 incident. Those reporters then left the investigation to OIE and MSU

 PD, and made no attempts to investigate the incident themselves or interfere with the

 investigation by authorities. Indeed, upon first learning from one of his players (the “reporting

 player”) that an incident of sexual misconduct may have occurred, Coach Mark Dantonio

 followed MSU policy and his training on that policy by doing the following:

            •   informing the reporting player that Dantonio would have to report the incident to
                OIE and that OIE would contact the reporting player to obtain more information;

            •   immediately contacting OIE to convey the information reported to him by the
                reporting player;

            •   encouraging the reporting player to cooperate with OIE;

            •   contacting leaders within the Athletic Department to inform them of the
                information conveyed by the reporting player;

            •   refraining from investigating the incident any further so as not to interfere with
                any investigation by those trained to respond to these incidents, including OIE;
                and

            •   keeping the information as private as possible by not informing others on the
                football staff.

        With respect to the April 2017 incident, Dantonio again took prompt and appropriate

 action upon learning from one of his players that another football player may have committed

 sexual assault. Dantonio immediately contacted MSU PD, OIE, and leaders within the Athletic

 Department to convey all of the information he had regarding the allegations. He also

 encouraged the reporting player to cooperate with any subsequent police investigation. Finally,

 Dantonio avoided investigating the matter or inserting himself into any investigation by OIE, and

 he did nothing to interfere with or obstruct the subsequent investigation.


                                                       -2 -
Case 2:20-cv-11493-SFC-DRG ECF No. 11-2 filed 08/13/20                              PageID.496         Page 5 of 15




         While the University and football program were cooperative and provided us with full

 access to the information we needed to conduct our investigation, we were not able to interview

 certain individuals. Given MSU PD’s and Ingham County Prosecuting Attorney’s pending

 criminal investigations of the January 2017 incident, three players declined to be interviewed on

 advice of their respective counsel. Additionally, one member of the football staff declined to be

 interviewed. As a result, we are unable to fully assess what information was reported to or

 uncovered by that staff member regarding the January 2017 incident, as well as what actions that

 staff member took in response to such information. There is evidence, however, that the staff

 member violated MSU’s RVSM policy, but we were unable to gauge the severity of any such

 violation.

 I.      ENGAGEMENT AND SCOPE OF WORK

         On February 10, 2017, MSU engaged Jones Day to conduct an independent 2 and external

 review of the football program’s compliance with MSU’s RVSM policy in connection with an

 alleged sexual assault that occurred on University property in the early morning hours of January

 16, 2017. As our investigation was underway, in April 2017, a second incident involving a

 football player allegedly occurred. MSU expanded our mandate to include a review of the

 football program’s compliance with the RVSM policy in connection with that incident.

         It was not within our mandate to investigate the underlying incidents giving rise to the

 allegations of sexual assault. Rather, we investigated what members of the football staff

 subsequently learned about the incidents, what actions they took upon learning such information,



         2
           Prior to this investigation, the Jones Day attorneys who worked on this matter had not previously
 represented MSU, nor did they have any direct connection to the University.




                                                               -3 -
Case 2:20-cv-11493-SFC-DRG ECF No. 11-2 filed 08/13/20                 PageID.497      Page 6 of 15




 and whether they complied with the RVSM policy. We have not analyzed whether any

 individuals associated with the University violated criminal law or Title IX. For the January

 2017 incident, MSU PD and the Ingham County Prosecutor have conducted investigations of

 potential criminal violations, and the University retained Rebecca Veidlinger to conduct an

 independent Title IX investigation. For the April 2017 incident, the Meridian Township Police

 conducted a criminal investigation that led to a third-degree criminal sexual conduct charge

 against former MSU football player Auston Robertson.

        During our investigation, we were provided access to all documents in the possession or

 control of the Office of General Counsel, Athletic Department, and football program that we

 requested. These records include MSU policies, training and educational material, call and text

 records for mobile phones, personnel files, calendars, expense reports, emails, and other relevant

 documents. In addition to the review of documents and data, we conducted 35 interviews,

 including interviews with coaches, players, and administrative staff in the football program, as

 well as University employees in the Athletic Department, OIE, and MSU PD. Multiple

 individuals were interviewed more than once. Upon request, interviewees provided additional

 documents, including text messages and phone records, to Jones Day. Through counsel, the

 three players under investigation for the January 2017 incident declined to be interviewed while

 the criminal investigation remains pending. One member of the football staff also declined to be

 interviewed.

        Jones Day’s factual findings, which have been presented in detail to the MSU Board of

 Trustees, are based on the information contained in the documents and data, interviews of

 witnesses, and reasonable inferences drawn from the evidence.




                                                      -4 -
Case 2:20-cv-11493-SFC-DRG ECF No. 11-2 filed 08/13/20                   PageID.498       Page 7 of 15




 II.    FACTS

        A.      MSU’s Relationship Violence and Sexual Misconduct Policy

        MSU’s RVSM policy governs the conduct of University employees, including members

 of the football staff, for reporting information regarding sexual misconduct. The policy states,

 “All University employees … are expected to promptly report sexual misconduct or relationship

 violence that they observe or learn about and that involved a member of the University

 community (faculty, staff, or student) or occurred at a University event or on University

 property.” The policy states that instances of sexual misconduct should be reported to OIE and

 MSU PD. Training materials on this policy, including a “Mandatory Reporting Guide,” specify

 that when a report of sexual assault is made to OIE, the OIE investigator will automatically refer

 the report to MSU PD.

        In addition, the reporting and investigation protocols laid out in the Mandatory Reporting

 Guide specify that a University employee who learns information about a potential sexual assault

 should not attempt to investigate the matter. It states, “Don’t try to investigate; Don’t try to

 determine if a crime or violation of policy occurred; [and] Don’t try to determine if a sexual

 encounter was/wasn’t consensual.” The RVSM Policy emphasizes that investigations should not

 be undertaken by employees of the University, but should be conducted by OIE: “Trained

 professionals conduct investigations under the oversight of the Deputy Title IX Coordinator for

 Investigations.”

        B.      The Football Program’s Attention to the RVSM Policy and OIE

        The football program is proactive in training its coaches, staff, and players regarding the

 RVSM policy and OIE’s mission on campus. In the past two years, the football program has

 participated in at least five training sessions with OIE. These programs have included seminars


                                                        -5 -
Case 2:20-cv-11493-SFC-DRG ECF No. 11-2 filed 08/13/20                 PageID.499      Page 8 of 15




 for the staff on the RVSM policy’s reporting requirements, as well as training for players to help

 them understand the policy.

        In addition to the training conducted by OIE, the football program designs and frequently

 conducts its own training programs for players, including programs focused on academics,

 leadership, substance abuse, campus behavior, and sex. For freshman players, the football

 program conducts weekly programs called “Keeping it Real” that touch on these topics. In fact,

 on January 9, 2017, one week before the January 2017 incident that led to this investigation,

 Dantonio asked the Director of OIE, Ande Durojaiye, to make a presentation to the entire team

 regarding sexual misconduct and relationship violence. Members of the football program were

 aware of and regularly trained on the RVSM policy.

        C.      Response to and Reporting of the January 2017 Incident

                1.     Head Coach Mark Dantonio

        On January 16, 2017, the reporting player had a meeting with Head Coach Mark

 Dantonio—a regularly-scheduled weekly meeting with the reporting player to monitor his

 academic, athletic, and social progress. During the meeting, which took place shortly before

 2:00 p.m., the reporting player became emotional and began to make a statement regarding a

 woman whom he had helped, saying, “I had to get her out of there. She is my friend.” The

 reporting player did not provide details of what occurred, when it occurred, where it occurred, or

 who was involved. He also did not inform Dantonio that the situation involved sexual

 misconduct or assault. Nonetheless, Dantonio suspected the reporting player was a potential

 witness to an incident that could implicate the University’s RVSM policy. Dantonio stopped the

 player so Dantonio could immediately contact OIE.




                                                      -6 -
Case 2:20-cv-11493-SFC-DRG ECF No. 11-2 filed 08/13/20                               PageID.500         Page 9 of 15




          Within minutes of speaking with the reporting player, Dantonio contacted the Director of

 OIE, Ande Durojaiye, to report what the player had said. Durojaiye informed Dantonio that OIE

 would contact the reporting player to conduct an interview. Dantonio asked if a member of the

 football staff could accompany the reporting player to the OIE interview, which Durojaiye

 confirmed was appropriate. After speaking with OIE, Dantonio contacted the reporting player to

 inform him that OIE would follow up with an interview and that the reporting player could be

 accompanied by a football staff member. Since Dantonio planned to depart East Lansing the

 next day for a recruiting trip, Dantonio told the reporting player to contact Dino Folino (Director

 of Personnel and Player Development) if he would like someone to accompany him during the

 interview. 3 Dantonio, however, did not inform Folino that he might be contacted by the

 reporting player.

          Dantonio next contacted Director of Intercollegiate Athletics Mark Hollis and Senior

 Associate Athletic Director Alan Haller to inform them of his meeting with the player and his

 report to OIE. With no delay, Haller met with Dantonio in person to ensure that, in accordance

 with University policy, Dantonio did not investigate further by questioning players. At Hollis’s

 request, Haller also contacted OIE to separately confirm that Dantonio had made a report. OIE

 confirmed Dantonio made a report and conveyed that it would contact MSU PD to determine if it

 had any additional information, which was subsequently communicated to Hollis and Dantonio.

 Within approximately one hour after Dantonio first spoke with the reporting player, Haller,




          3
             Folino was responsible for daily monitoring of the reporting player to make sure the player was attending
 class, tutoring sessions, and workouts.




                                                                -7 -
Case 2:20-cv-11493-SFC-DRG ECF No. 11-2 filed 08/13/20                  PageID.501       Page 10 of 15




  Hollis, and Dantonio were all under the impression that OIE would contact MSU PD regarding

  the January 2017 incident.

         Phone records confirm that the following communications occurred immediately after

  Dantonio spoke with the reporting player:

     •   At 2:01 p.m., Dantonio contacted Brad Lunsford (Director of Executive Football
         Operations) to request contact information for Durojaiye

     •   At 2:03 p.m., Lunsford responded via text with Durojaiye’s office telephone number.

     •   At 2:05 p.m., Dantonio contacted Durojaiye’s office, but Durojaiye was not in the office.
         OIE contacted Durojaiye to inform him that Dantonio called.

     •   At 2:12 p.m., Durojaiye contacted Dantonio, and Dantonio reported what the reporting
         player had told him.

     •   At 2:18 p.m. and 2:20 p.m., Dantonio contacted the reporting player to inform him that
         OIE would interview him and that he could be accompanied by a staff member of the
         football program during the interview.

     •   Beginning at 2:18 p.m. and continuing through 3:32 p.m., Durojaiye had multiple calls
         with Haller, and Hollis had calls with both Haller and Dantonio.

         After these series of calls, Dantonio did not have additional discussions about the matter

  with the reporting player and did not investigate further by asking questions of his players or

  discussing the incident with his staff. Dantonio did not learn the names of the players allegedly

  involved in the January 2017 incident until after MSU PD had identified the players. In

  consultation with the Athletic Department, Dantonio then suspended the players identified by

  MSU PD.

                 2.      Dino Folino

         On January 19, 2017, MSU PD contacted the reporting player to request an interview

  with him. Three days prior, Dantonio had told the reporting player that Folino could accompany

  the player during his interview with OIE. Folino, however, was not told anything about this.


                                                       -8 -
Case 2:20-cv-11493-SFC-DRG ECF No. 11-2 filed 08/13/20                  PageID.502      Page 11 of 15




  This is corroborated by interviews with Dantonio, Folino, and the reporting player, as well as

  phone records. Instead, on January 19, Folino received a call from the reporting player. The

  reporting player was confused, told Folino that someone was coming to interview him, and told

  Folino that Dantonio said to call him. Folino, unaware of the purpose of the interview or who

  exactly would be conducting the interview, traveled to the reporting player’s dorm. Arriving

  moments before MSU PD, Folino had no meaningful opportunity to discuss the matter with the

  reporting player. MSU PD requested that Folino leave the dorm, which he did. After this,

  Folino did not discuss the matter further with either the reporting player or Dantonio. There is

  also no evidence that Folino attempted to investigate the matter further, or took any actions to

  impede, obstruct, or interfere with OIE’s investigation.

                 3.      Suspended Staff Member

         As stated above, one member of the football staff declined to participate in Jones Day’s

  investigation. Nonetheless, there is evidence that, on January 16, 2017, this staff member learned

  about an incident potentially involving football players from the reporting player who initially

  reported to Dantonio. The reporting player informed the staff member that he had already

  spoken with Dantonio and that Dantonio was reporting the information to OIE. This staff

  member subsequently spoke with the three players allegedly involved in the January 2017

  incident in order to determine what had occurred, communicated with a parent of one of those

  players regarding the incident, and failed to report any information he learned to OIE or MSU

  PD. We have obtained no evidence that this staff member spoke about the incident or conveyed

  the information he learned to anyone else at the University, including anyone on the football staff.

  This staff member was subsequently suspended.




                                                       -9 -
Case 2:20-cv-11493-SFC-DRG ECF No. 11-2 filed 08/13/20                   PageID.503       Page 12 of 15




                 4.      Other Staff Members

         Beyond the suspended staff member, the majority of the football staff was unaware that

  alleged sexual misconduct involving football players had occurred or that MSU PD was

  conducting an investigation of the January 2017 incident. Jones Day identified and interviewed

  numerous players who may have had information regarding the underlying incident to determine

  if they made any reports to members of the football staff or others within the University who

  have regular contact with the football team, including staff within the Athletic Department and

  the Clara Bell Smith Athlete Academic Center. Jones Day also interviewed numerous coaches,

  and reviewed telephone and text records of those coaches, to determine if they learned about the

  January 2017 incident at any time prior to those players being suspended from the team. Those

  few staff members who became aware of a potential incident after Dantonio’s report to OIE did

  not learn any details regarding the incident; they only heard that an investigation was underway

  after the incident had been reported to OIE and after MSU PD had identified the players who

  might be implicated in the incident. Having no details, and understanding that MSU PD was

  already investigating the incident, these staff members did not make a duplicative report to OIE

  or MSU PD. There is no evidence that these members of the football staff intentionally impeded,

  obstructed, or interfered in OIE’s investigation into the alleged sexual assault.

         D.      Response and Reporting of the April 2017 Incident

         On Sunday April 9, 2017, a different football player contacted Dantonio via telephone to

  inform him that a female he knew was raped by another player on the football team. Dantonio

  did not elicit details about the incident, but instead told the player that Dantonio would

  immediately report the information to MSU PD and OIE. He told the player to expect a call

  from MSU PD and instructed the player to cooperate in any subsequent investigation. Upon


                                                        -10 -
Case 2:20-cv-11493-SFC-DRG ECF No. 11-2 filed 08/13/20                   PageID.504       Page 13 of 15




  hanging up with the player, Dantonio called Chief Jim Dunlap of MSU PD to report the

  information he learned from the player. Dantonio also texted Dunlap the contact information for

  the player who made the report. Dantonio next called Hollis and Haller in the Athletic

  Department and Durojaiye at OIE to report what Dantonio had learned. Dantonio conducted no

  further investigation of the matter.

  III.   FINDINGS

         A.      Head Coach Mark Dantonio

         Our investigation uncovered no evidence that Dantonio violated the RVSM policy. With

  respect to the January 2017 incident, Dantonio took prompt and decisive action when one of his

  players began to provide information that led Dantonio to suspect the player may have been a

  witness to a sexual assault. Specifically, Dantonio stopped the player before he could provide

  details, informed the player that he would have to report the information to OIE, immediately

  contacted OIE to make a report, helped coordinate an interview of the player with OIE, and

  encouraged the player to cooperate with OIE. After ensuring he reported to OIE, Dantonio

  promptly informed senior leadership in the Athletic Department—Mark Hollis and Alan Haller.

  In those discussions, he learned that OIE would contact MSU PD regarding the matter.

         As the RVSM policy requires, Dantonio immediately took steps to ensure the limited

  information he had was reported to those trained to respond to incidents of sexual misconduct—

  OIE and MSU PD. Dantonio was then careful to limit dissemination of the information within

  the football program, and in accordance with policy, refrained from investigating the incident

  any further. After his initial discussion with the reporting player and until he learned that the

  implicated players had been identified by MSU PD, Dantonio did not learn any additional details

  regarding the January 2017 incident, including who was involved, when or where it occurred, or


                                                        -11 -
Case 2:20-cv-11493-SFC-DRG ECF No. 11-2 filed 08/13/20                  PageID.505      Page 14 of 15




  what may have happened. Our investigation found no evidence that Dantonio did anything to

  impede, obstruct, or interfere with OIE’s investigation of the incident.

         Similarly, Dantonio promptly and fully reported the information he learned from a player

  related to the April 2017 incident. Our investigation found no evidence that Dantonio took any

  actions to impede or interfere with the subsequent investigation of that incident. To the contrary,

  Dantonio immediately conveyed the information regarding an alleged assault to MSU PD so it

  could open an investigation, and he encouraged the player who reported the assault to cooperate

  with authorities.

         Dantonio’s prompt reports to University authorities (OIE and/or MSU PD), coupled with

  the extensive training the football program does on the RVSM policy, demonstrated his

  commitment to comply with the University’s policies regarding sexual misconduct.

         B.      Other Football Staff

         With the exception of the one member of the football staff who declined to participate in

  our investigation of the January 2017 incident, our investigation found no evidence that members

  of the football staff violated the RVSM policy. Specifically, we found no evidence that staff

  members learned of information that would trigger the mandatory reporting obligations under the

  RVSM policy. We also found no evidence they conducted any investigation into either the

  January 2017 or April 2017 incident, or intentionally interfered with, obstructed, or impeded

  OIE’s investigation.

         With respect to the staff member who declined to participate in the investigation, the

  evidence available strongly suggests that he did violate MSU’s RVSM Policy and its related

  protocols. The staff member learned information about the January 2017 incident from the same

  player who made a report to Dantonio. Unlike Dantonio, however, this staff member spoke with


                                                       -12 -
Case 2:20-cv-11493-SFC-DRG ECF No. 11-2 filed 08/13/20                   PageID.506       Page 15 of 15




  the three players who were involved to determine what happened and spoke with a family

  member of one of the players regarding the incident. These actions are contrary to the reporting

  and investigation protocols associated with the RVSM Policy, which instruct employees to not

  investigate the matter, not try to determine whether the encounter was consensual, and not try to

  determine whether a crime or violation of policy occurred. The investigation is to be conducted

  by trained professionals—OIE and law enforcement. In this case, the evidence available to us

  shows that, in contravention of these rules, the staff member conducted his own inquiry into the

  incident.

         The RVSM Policy further states that an “employee must report all relevant details about

  the alleged relationship violence or sexual misconduct that occurred on campus or at a campus-

  related event, including the name of the victim, the accused, any witnesses, and any other

  relevant facts, including the date, time, and specific location.” There is no evidence that the staff

  member reported the information he learned through his investigation to OIE or MSU PD.

  Nonetheless, without interviewing the implicated players or the staff member, Jones Day is

  unable to fully assess precisely what information was reported to or uncovered by that staff

  member, and what actions that staff member took in response to such information, his motives

  for conducting his own investigation, and the severity of his violations of the University’s

  RVSM Policy and related protocols.



  IV.    CONCLUSION

         Based on the information currently available, Jones Day has concluded its investigation.

  Jones Day has presented in detail its factual findings to MSU’s Board of Trustees.




                                                        -13 -
